



Exhibit 10.2


SECURITY AGREEMENT


THIS SECURITY AGREEMENT, dated as of July 11, 2016 (as amended, modified,
restated or supplemented from time to time, this “Security Agreement”), is by
and among SPX FLOW, INC., a Delaware corporation (the “Parent Borrower”), and
the other parties identified as “Grantors” on the signature pages hereto and
such other parties that may become Grantors after the date hereof (together with
the Parent Borrower, individually a “Grantor”, and collectively the “Grantors”)
and Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined below).


W I T N E S S E T H


WHEREAS, the Parent Borrower, the Foreign Subsidiary Borrowers party thereto,
the Lenders party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, and Bank of America, N.A., as Administrative
Agent, entered into that certain Credit Agreement, dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, this Security Agreement is required by the terms of the Credit
Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions.


(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.


(b)    The following terms shall have the meanings set forth in the UCC (as
defined below): Accession, Account, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claim, Consumer Goods, Deposit Account, Document, Electronic
Chattel Paper, Equipment, Farm Products, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Property, Letter-of-Credit Right, Manufactured
Home, Money, Proceeds, Securities Account, Securities Entitlement, Securities
Intermediary, Software, Standing Timber, Supporting Obligation and Tangible
Chattel Paper.


(c)    As used herein, the following terms shall have the meanings set forth
below:


“Collateral” has the meaning provided in Section 2 hereof.


“Copyright License” means any written agreement providing for the grant by or to
a Grantor of any right under any Copyright.


“Copyrights” means (a) all copyrights registered in the United States in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or political subdivision thereof, and (b) all renewals
thereof.


“Obligations” means the collective reference to the unpaid principal of and
interest (and premium, if any) on the Loans (including Incremental Term Loans),
Reimbursement Obligations, Bilateral FCI Reimbursement Obligations and
Participation FCI Reimbursement Obligations and all other obligations and
liabilities of the Borrowers and the Subsidiary Guarantors (including interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans, Reimbursement Obligations, Bilateral FCI Reimbursement
Obligations and Participation FCI Reimbursement Obligations and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower or any Subsidiary
Guarantor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to any Agent or any other Secured Party, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the other Loan Documents, any Hedging Agreement of
any Borrower or any Subsidiary Guarantor with any Lender or Affiliate of a
Lender or Specified Cash Management Agreement with any Lender or any Affiliate
of





--------------------------------------------------------------------------------





any Lender, in each case whether on account of principal, interest, premium,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to any Agent or to any other
Secured Party that are required to be paid by any Borrower or any Subsidiary
Guarantor pursuant to the terms of any of the foregoing agreements); provided,
however, that the “Obligations” of any Borrower or any Subsidiary Guarantor
shall exclude any Excluded Swap Obligations with respect to such Borrower or
such Subsidiary Guarantor.


“Patent License” means any written agreement providing for the grant by or to a
Grantor of any right under any Patent.


“Patents” means (a) all letters patent of the United States or any political
subdivision thereof and all reissues and extensions thereof, and (b) all
applications for letters patent of the United States and all divisions,
continuations and continuations-in-part thereof.


“Secured Obligations” means the Obligations and the Subsidiary Obligations.


“Secured Parties” means the collective reference to the Administrative Agent,
the Foreign Trade Facility Agent, the Lenders, in the case of any Hedging
Agreement entered into by the Parent Borrower or any Guarantor or any Specified
Cash Management Agreement, any Lender or any Affiliate of any Lender
counterparty thereto, and in the case of any Subsidiary Loan Documents entered
into by any Foreign Subsidiary or any Restricted Subsidiary with respect to any
Subsidiary Obligations, the applicable lender or lenders party thereto.


“Subsidiary Loan Documents” means the definitive documentation governing any
secured Indebtedness incurred by any Foreign Subsidiary or any Restricted
Subsidiary pursuant to Section 6.2(k) or Section 6.2(r) of the Credit Agreement
which has been designated by the Parent Borrower as a “Subsidiary Loan Document”
by delivery to the Administrative Agent not later than 90 days after the
execution and delivery thereof by such Foreign Subsidiary or Restricted
Subsidiary of a Secured Party Designation Notice (as defined in the Guarantee
and Collateral Agreement).


“Subsidiary Obligations” means the collective reference to the unpaid principal
of and interest (and premium, if any) on any secured Indebtedness incurred by
any Foreign Subsidiary or any Restricted Subsidiary pursuant to Section 6.2(k)
or Section 6.2(r) of the Credit Agreement and all other obligations and
liabilities of such Foreign Subsidiaries or Restricted Subsidiaries (including
interest accruing at the then applicable rate provided in any Subsidiary Loan
Document after the maturity of such indebtedness and such other obligations and
liabilities and interest accruing at the then applicable rate in any Subsidiary
Loan Document after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any such Foreign Subsidiary or Restricted Subsidiary, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, any Subsidiary Loan Documents, in each case whether on account of
principal, interest, premium, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel
that are required to be paid by any Foreign Subsidiary or any Restricted
Subsidiary pursuant to the terms of any Subsidiary Loan Documents).


“Trademark License” means any written agreement providing for the grant by or to
a Grantor of any right under any Trademark.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress, trade styles,
service marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any
political subdivision thereof, and (b) all renewals thereof.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.







--------------------------------------------------------------------------------





“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Grantor in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):


(a)    all Accounts;


(b)    all Chattel Paper;


(c)    those Commercial Tort Claims identified on Schedule 2(c) attached hereto;


(d)    all Copyrights;


(e)    all Copyright Licenses;


(f)    all Deposit Accounts;


(g)    all Documents;


(h)    all Equipment;


(i)    all Fixtures;


(j)    all General Intangibles;


(k)    all Goods;


(l)    all Instruments;


(m)    all Inventory;


(n)    all Investment Property;


(o)    all Letter-of-Credit Rights;


(p)    all Money;


(q)    all Patents;


(r)    all Patent Licenses;


(s)    all Software;


(t)    all Supporting Obligations;


(u)    all Trademarks;


(v)    all Trademark Licenses; and


(w)    all Accessions and all Proceeds of any and all of the foregoing.


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to, and the
Collateral shall not include, any Excluded Property.







--------------------------------------------------------------------------------





The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (x) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising, and (y) is not and shall
not be construed as an assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.


3.    Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that:


(a)    Ownership. Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.


(b)    Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral of such Grantor and, when properly perfected
by filing of a UCC financing statement or filing appropriate notices with the
United States Patent and Trademark Office or the United States Copyright Office,
shall constitute a valid, perfected, first priority (subject to Liens permitted
by Section 6.3 of the Credit Agreement (other than Sections 6.3(a), 6.3(g),
6.3(i), 6.3(j), 6.3(l) and 6.3(m) of the Credit Agreement)) security interest in
such Collateral, to the extent such security interest can be perfected by filing
a financing statement under the UCC or filing appropriate notices with the
United States Patent and Trademark Office or the United States Copyright Office,
free and clear of all Liens except for except for Liens permitted by the Credit
Agreement.


(c)    Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes, or Standing Timber.


(d)    Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or (B)
services theretofore actually rendered by such Grantor to, the account debtor
named therein, (iii) no surety bond was required or given in connection with any
Account of a Grantor or the contracts or purchase orders out of which they
arose, and (iv) the right to receive payment under each Account is assignable.


(e)    Equipment and Inventory. With respect to any Equipment and/or Inventory
of a Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee or (ii) Equipment or Inventory in transit with common
carriers. No Inventory of a Grantor is held by a Person other than a Grantor
pursuant to consignment, sale or return, sale on approval or similar
arrangement.


(f)    Contracts; Agreements; Licenses. No Grantor is a party to any material
contracts, agreements or licenses which are non-assignable by their terms, or as
a matter of law, or which prevent the granting of a security interest therein.


(g)    Consents, etc. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, and (iii) consents,
authorizations, filings or other actions which have been obtained or made, no
consent or authorization of, filing with, or other act by or in respect of, any
arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any stockholder, member or creditor of such
Grantor), is required for (A) the grant by such Grantor of the security interest
in the Collateral granted hereby or for the execution, delivery or performance
of this Security Agreement by such Grantor, (B) the perfection of such security
interest (to the extent such security interest can be perfected by filing under
the UCC or by filing an appropriate notice with the United States Patent and
Trademark Office or the United States Copyright Office) or (C) the exercise by
the Administrative Agent or the Secured Parties of the rights and remedies
provided for in this Security Agreement.


(h)    Commercial Tort Claims. As of the First Amendment Effective Date, no
Grantor has any Commercial Tort Claims seeking damages in excess of $1,000,000
other than those listed on Schedule 2(c).


(i)    Grantor Information. Set forth on Schedule 3(i) hereto is a complete and
accurate list, as of the First Amendment Effective Date, of each Grantor’s (i)
exact legal name, (ii) former legal names in the four (4) months prior to the
date hereof, if any, (iii) jurisdiction of incorporation or organization, as
applicable, (iv) type of organization, (v) jurisdictions in which it is
qualified to do business, (vi) chief executive office address, (vii) principal
place of business address, (viii) U.S. federal taxpayer identification number,
and (ix) organization identification number. Other than as set





--------------------------------------------------------------------------------





forth on Schedule 3(i) hereto, no Grantor has been party to a merger,
consolidation or other change in structure or used any trade name in the prior
five (5) years.


4.    Covenants. Each Grantor covenants that until termination of the Domestic
Revolving Commitments, the Global Revolving Commitments, the Participation FCI
Commitments, the Bilateral FCI Issuing Commitments and the Participation FCI
Issuing Commitments and payment in full of all Secured Obligations (other than
contingent indemnification obligations) and the expiration (without any pending
drawing) or termination (or cash collateralization or provision of other credit
support as contemplated by the Credit Agreement) of all Letters of Credit and
FCIs, such Grantor shall:


(a)    Filing of Financing Statements, Notices, etc. Execute and deliver to the
Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Administrative Agent may reasonably request) and do all such
other things as the Administrative Agent may reasonably deem necessary or
appropriate (i) to assure to the Administrative Agent its security interests
hereunder, including (A) such instruments as the Administrative Agent may from
time to time reasonably request in order to perfect and maintain the security
interests to the extent granted hereunder in accordance with the UCC, (B) with
regard to Copyrights, a Notice of Grant of Security Interest in Copyrights for
filing with the United States Copyright Office in the form of Exhibit 4(a)(i),
(C) with regard to Patents, a Notice of Grant of Security Interest in Patents
for filing with the United States Patent and Trademark Office in the form of
Exhibit 4(a)(ii) hereto and (D) with regard to Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the United States Patent and
Trademark Office in the form of Exhibit 4(a)(iii) hereto, (ii) to consummate the
transactions contemplated hereby and (iii) to otherwise protect and assure the
Administrative Agent of its rights and interests hereunder. Furthermore, each
Grantor also hereby irrevocably makes, constitutes and appoints the
Administrative Agent, its nominee or any other person whom the Administrative
Agent may reasonably designate, as such Grantor’s attorney in fact with full
power and for the limited purpose to sign in the name of such Grantor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents, in each case,
upon the occurrence of an Event of Default and during the continuation thereof
and upon reasonable notice to the Grantors, which in the Administrative Agent’s
reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until the
termination of the Domestic Revolving Commitments, the Global Revolving
Commitments, the Participation FCI Commitments, the Bilateral FCI Issuing
Commitments and the Participation FCI Issuing Commitments and payment in full of
all Secured Obligations (other than contingent indemnification obligations) and
the expiration (without any pending drawing) or termination (or cash
collateralization or provision of other credit support as contemplated by the
Credit Agreement) of all Letters of Credit and FCIs. Each Grantor hereby agrees
that a carbon, photographic or other reproduction of this Security Agreement or
any such financing statement is sufficient for filing as a financing statement
by the Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same.


(b)    Collateral Held by Warehouseman, Bailee, etc. If any Collateral valued in
excess of $1,000,000 is at any time in the possession or control of a
warehouseman, bailee, landlord or any agent or processor of such Grantor and the
Administrative Agent so requests, (i) notify such Person in writing of the
Administrative Agent’s security interest therein, (ii) instruct such Person to
hold all such Collateral for the Administrative Agent’s account and subject to
the Administrative Agent’s instructions and (iii) use commercially reasonable
efforts to obtain a written acknowledgment from such Person that it is holding
such Collateral for the benefit of the Administrative Agent.


(c)    Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of a Grantor’s business.


(d)    Commercial Tort Claims. (i) Promptly forward to the Administrative Agent
an updated Schedule 2(c) listing any and all Commercial Tort Claims initiated by
or in favor of such Grantor seeking damages in excess of $1,000,000 and (ii)
execute and deliver such statements, documents and notices and do and cause to
be done all such things as may be reasonably required by the Administrative
Agent, or required by law to create, preserve, perfect and maintain the
Administrative Agent’s security interest in any such Commercial Tort Claims.


(e)    Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.







--------------------------------------------------------------------------------





5.    Authorization to File Financing Statements. Each Grantor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC (including authorization to
describe the Collateral as “all personal property”, “all assets” or words of
similar meaning).


6.    Advances. (a) Upon the occurrence of an Event of Default and during the
continuation thereof, or (b) on failure of any Grantor to perform any of the
covenants and agreements contained herein and upon reasonable notice to the
Grantors if, with respect to this clause (b), the Administrative Agent
reasonably determines that the taking of a particular action is required prior
to the expiration of any applicable cure period(s) in order to prevent an
impairment of its rights in and to any Collateral, then, in either case, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures that the
Administrative Agent may make for the protection of the security hereof or that
may be compelled to make by operation of law. All such sums and amounts so
expended shall be repayable by the Grantors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the default rate of interest pursuant to Section 2.15(c)
of the Credit Agreement. No such action by the Administrative Agent on behalf of
any Grantor, and no such advance or expenditure therefor, shall relieve the
Grantors of any Default or Event of Default. The Administrative Agent may make
any payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Grantor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.


7.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by law (including, without
limitation, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, with reasonable notice to the Grantors, (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Grantors, take possession of the Collateral, (ii) dispose
of any Collateral on any such premises, (iii) require the Grantors to assemble
and make available to the Administrative Agent at the expense of the Grantors
any Collateral at any place and time designated by the Administrative Agent that
is reasonably convenient to both parties, (iv) remove any Collateral from any
such premises for the purpose of effecting sale or other disposition thereof,
and/or (v) without demand and without advertisement, notice, hearing or process
of law, all of which each of the Grantors hereby waives to the fullest extent
permitted by law, at any place and time or times, sell and deliver any or all
Collateral held by or for it at public or private sale, by one or more
contracts, in one or more parcels, for Money, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each of
the Grantors acknowledges that any private sale referenced above may be at
prices and on terms less favorable to the seller than the prices and terms that
might have been obtained at a public sale and, notwithstanding the foregoing,
agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. Neither the Administrative Agent’s compliance
with applicable law nor its disclaimer of warranties relating to the Collateral
shall be considered to adversely affect the commercial reasonableness of any
sale. To the extent the rights of notice cannot be legally waived hereunder,
each Grantor agrees that any requirement of reasonable notice shall be met if
such notice, specifying the place of any public sale or the time after which any
private sale is to be made, is personally served on or mailed, postage prepaid,
to the Parent Borrower in accordance with the notice provisions of Section 9.1
of the Credit Agreement at least ten (10) days before the time of sale or other
event giving rise to the requirement of such notice. The Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. The Administrative
Agent shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given. To the extent permitted by
law, any Secured Party may be a purchaser at any such sale. To the extent
permitted by applicable law, each of the Grantors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable law, the Administrative Agent may postpone or cause the postponement
of the sale of all or any portion of the Collateral by announcement at the time
and place of such sale, and such sale may, without further notice,





--------------------------------------------------------------------------------





to the extent permitted by law, be made at the time and place to which the sale
was postponed, or the Administrative Agent may further postpone such sale by
announcement made at such time and place.


(b)    Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify (or require any Grantor to
notify) any Grantor’s customers and account debtors that the Accounts of such
Grantor have been assigned to the Administrative Agent or of the Administrative
Agent’s security interest therein, and may (either in its own name or in the
name of a Grantor or both) demand, collect (including without limitation by way
of a lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts. The Administrative
Agent and the Secured Parties shall have no liability or responsibility to any
Grantor for acceptance of a check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement or be responsible for determining the
correctness of any remittance. Furthermore, upon the occurrence of an Event of
Default and during the continuation thereof, (x) the Administrative Agent shall
have the right, but not the obligation, to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and the Grantors shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications,
(y) upon the Administrative Agent’s request and at the expense of the Grantors,
the Grantors shall furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (z) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts.


(c)    Deposit Accounts. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent may prevent withdrawals or
other dispositions of funds in Deposit Accounts maintained with the
Administrative Agent.


(d)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right, upon reasonable notice to the
Grantors, to enter and remain upon the various premises of the Grantors without
cost or charge to the Administrative Agent, and use the same, together with
materials, supplies, books and records of the Grantors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Administrative Agent may remove Collateral, or any
part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.


(e)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Loan Document, any other documents relating to the Secured
Obligations, or as provided by law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder. The rights and
remedies of the Administrative Agent and the Secured Parties under this Security
Agreement shall be cumulative and not exclusive of any other right or remedy
that the Administrative Agent or the Secured Parties may have.


(f)    Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence of an Event
of Default and during the continuation thereof, the Administrative Agent may, in
compliance with Sections 9-620 and 9-621 of the UCC or otherwise complying with
the requirements of applicable law of the relevant jurisdiction, accept or
retain the Collateral in satisfaction of the Secured Obligations. Unless and
until the Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have accepted or retained any
Collateral in satisfaction of any Secured Obligations for any reason.


(g)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Grantors shall be jointly





--------------------------------------------------------------------------------





and severally liable for the deficiency, together with interest thereon at the
default rate of interest pursuant to Section 2.15(c) of the Credit Agreement,
and costs of collection and the fees, charges and disbursements of counsel. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Grantors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.


8.    Rights of the Administrative Agent.


(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Administrative Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions solely upon the
occurrence of an Event of Default and during the continuation thereof:


(i)    to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting the Collateral and enforcing any other right in respect thereof;


(iii)    to defend, settle or compromise any action, suit or proceeding brought
and, in connection therewith, give such discharge or release as the
Administrative Agent may reasonably deem appropriate;


(iv)    to receive and open payment remittances and endorse checks, notes,
drafts, acceptances, money orders, bills of lading, warehouse receipts or other
instruments or documents evidencing payment, shipment or storage of the goods
giving rise to the Collateral on behalf of and in the name of such Grantor, or
securing, or relating to such Collateral;


(v)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(vi)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;


(vii)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;


(viii)    to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;


(ix)    to adjust and settle claims under any insurance policy relating thereto;


(x)    to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may determine necessary in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;


(xi)    to institute any foreclosure proceedings that the Administrative Agent
may reasonably deem appropriate;


(xii)    to sign and endorse any drafts, assignments, verifications, notices and
other documents relating to the Collateral; and


(xiii)    to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate in connection with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until termination of the Domestic Revolving Commitments, the Global
Revolving Commitments, the Participation FCI Commitments, the





--------------------------------------------------------------------------------





Bilateral FCI Issuing Commitments and the Participation FCI Issuing Commitments
and payment in full of all Secured Obligations (other than contingent
indemnification obligations) and the expiration (without any pending drawing) or
termination (or cash collateralization or provision of other credit support as
contemplated by the Credit Agreement) of all Letters of Credit and FCIs. The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so. The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Administrative
Agent solely to protect, preserve and realize upon its security interest in the
Collateral.


(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Security Agreement in relation thereto.


(c)    The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to any matters relating to any Collateral, whether or not the
Administrative Agent has or is deemed to have knowledge of such matters, or (ii)
taking any steps to clean, repair or otherwise prepare the Collateral for sale,
in each case, unless the failure to do so would not be commercially reasonable.


(d)    Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Security Agreement or the receipt by the Administrative Agent or any
holder of Secured Obligations of any payment relating to such Account pursuant
hereto, nor shall the Administrative Agent or any holder of Secured Obligations
be obligated in any manner to perform any of the obligations of a Grantor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.


(e)    Releases of Collateral. If any Collateral shall be Disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the Liens
created hereby on such Collateral shall be automatically released and the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases and other documents, and take
such other actions, reasonably necessary or desirable to evidence the release of
the Liens on such Collateral. If any Grantor ceases to be a Wholly Owned
Subsidiary pursuant to a transaction expressly permitted by the Credit Agreement
and if, as a result of such transaction, the Parent Borrower and its Restricted
Subsidiaries own less than 75% of the outstanding voting Capital Stock of such
Grantor, then such Grantor shall be automatically released from its obligations
hereunder and the Administrative Agent, at the request and sole expense of the
Parent Borrower, shall execute and deliver all releases and other documents, and
take such other actions, reasonably necessary or desirable to evidence the
release of such Grantor.


9.    Application of Proceeds. Upon the acceleration of the Obligations pursuant
to Article VIII of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any Secured Party in Money, will be applied in reduction
of the Secured Obligations in the order set forth in Section 6.3 of the
Guarantee and Collateral Agreement.





--------------------------------------------------------------------------------







10.    Continuing Agreement.


(a)    This Security Agreement shall remain in full force and effect until
termination of the Domestic Revolving Commitments, the Global Revolving
Commitments, the Participation FCI Commitments, the Bilateral FCI Issuing
Commitments and the Participation FCI Issuing Commitments and payment in full of
all Secured Obligations (other than contingent indemnification obligations) and
the expiration (without any pending drawing) or termination (or cash
collateralization or provision of other credit support as contemplated by the
Credit Agreement) of all Letters of Credit and FCIs, at which time this Security
Agreement shall be automatically terminated and the Liens granted hereunder
shall be automatically released and the Administrative Agent shall, upon the
request and at the expense of the Grantors, forthwith take such actions as are
reasonably necessary to evidence the release of all of its Liens hereunder,
shall return all instruments pledged hereunder and all other Collateral in its
possession and shall execute and deliver all UCC termination statements and/or
other documents reasonably requested by the Grantors to evidence such
termination and release.


(b)    This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or the Secured Parties as a
preference, fraudulent conveyance or otherwise under any debtor relief law, all
as though such payment had not been made; provided that in the event payment of
all or any part of the Secured Obligations is rescinded or must be restored or
returned, all reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any Secured Party in defending and enforcing such reinstatement shall be deemed
to be included as a part of the Secured Obligations.


11.    Amendments, Waivers, Modifications, etc. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 9.2 of the Credit Agreement; provided
that any update or revision to Schedule 2(c) hereof delivered by any Grantor in
accordance with the terms hereof shall not constitute an amendment for purposes
of this Section 11 or Section 9.2 of the Credit Agreement.


12.    Successors in Interest. This Security Agreement shall be binding upon
each Grantor, its successors and assigns and shall inure, together with the
rights and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
Secured Parties and their successors and permitted assigns.


13.    Notices. All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 9.1 of the Credit
Agreement.


14.    Counterparts. This Security Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Security Agreement.


15.    Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.


16.    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
The terms of Sections 9.9 and 9.12 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.


17.    Severability. If any provision of this Security Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


18.    Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.







--------------------------------------------------------------------------------





19.    Survival. All representations and warranties of the Grantors hereunder
shall survive the execution and delivery of this Security Agreement, the other
Loan Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.


20.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of an Event of Default and during the continuation thereof,
and the Administrative Agent shall have the right, in its sole discretion, to
determine which rights, security, liens, security interests or remedies the
Administrative Agent shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or the Secured Obligations or any of the rights of the Administrative Agent
or the Secured Parties under this Security Agreement, under any of the other
Loan Documents or under any other document relating to the Secured Obligations.


21.    Joinder. Each Subsidiary of the Parent Borrower that is required to
become a party to this Security Agreement pursuant to Section 5.11 of the Credit
Agreement shall become a Grantor for all purposes of this Security Agreement
upon execution and delivery by such Subsidiary of a Joinder Agreement in the
form of Exhibit 21 hereto.


22.    Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.




[Signature Pages Follow]









--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.
GRANTORS:                    SPX FLOW, INC.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


CORPORATE PLACE LLC,
a Delaware limited liability company


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


SPX FLOW HOLDINGS, INC.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


SPX FLOW TECHNOLOGY SYSTEMS, INC.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


SPX FLOW US, LLC,
a Delaware limited liability company


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


DELANEY HOLDINGS CO.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


Accepted and agreed to as of the date first above written.


BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Robert Rittelmeyer
Name: Robert Rittelmeyer
Title: Vice President





--------------------------------------------------------------------------------





SCHEDULE 2(c)


COMMERCIAL TORT CLAIMS

















--------------------------------------------------------------------------------





SCHEDULE 3(i)


GRANTOR INFORMATION







--------------------------------------------------------------------------------





EXHIBIT 4(a)(i)


FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS




United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of July 11,
2016 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors from time to time
party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and a right to set off against the copyrights
and copyright applications shown on Schedule 1 to the Administrative Agent for
the ratable benefit of the Secured Parties.





--------------------------------------------------------------------------------





The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing copyrights and copyright applications (i) may only be terminated in
accordance with the terms of the Security Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application.




Very truly yours,


__________________________________
[Grantor]


By:_______________________________
Name:
Title:






Acknowledged and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:_______________________________
Name:
Title:















--------------------------------------------------------------------------------





EXHIBIT 4(a)(ii)


FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS




United States Patent and Trademark Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of July 11,
2016 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors from time to time
party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and a right to set off against the patents and
patent applications shown on Schedule 1 to the Administrative Agent for the
ratable benefit of the Secured Parties.







--------------------------------------------------------------------------------





The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (i) may only be terminated in
accordance with the terms of the Security Agreement and (ii) is not to be
construed as an assignment of any patent or patent application.




Very truly yours,


__________________________________
[Grantor]


By:_______________________________
Name:
Title:






Acknowledged and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:_______________________________
Name:
Title:











--------------------------------------------------------------------------------





EXHIBIT 4(a)(iii)


FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS




United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of July 11,
2016 (as the same may be amended, modified, restated or supplemented from time
to time, the “Security Agreement”) by and among the Grantors from time to time
party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and a right to set off against the trademarks
and trademark applications shown on Schedule 1 to the Administrative Agent for
the ratable benefit of the Secured Parties.







--------------------------------------------------------------------------------





The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing trademarks and trademark applications (i) may only be terminated in
accordance with the terms of the Security Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application.




Very truly yours,


__________________________________
[Grantor]


By:_______________________________
Name:
Title:






Acknowledged and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:_______________________________
Name:
Title:







--------------------------------------------------------------------------------





EXHIBIT 21


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of _____________, 20__, is
by and between _____________________, a ___________________ (the “Subsidiary”),
and BANK OF AMERICA, N.A., in its capacity as Administrative Agent under that
certain Credit Agreement (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), dated as of September
1, 2015, by and among SPX FLOW, INC., a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, and Bank of America, N.A., as Administrative
Agent. Capitalized terms used herein but not defined herein shall have the
meanings provided in the Credit Agreement or the Security Agreement, as
applicable.
The Parent Borrower is required by Section 5.11 of the Credit Agreement to cause
the Subsidiary to become a “Grantor” under the Security Agreement. Accordingly,
the Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Secured Parties:
1.The Subsidiary hereby acknowledges, agrees and confirms that, by its execution
of this Agreement, the Subsidiary will be deemed to be a party to the Security
Agreement, and shall have all the obligations of a “Grantor” thereunder as if it
had executed the Security Agreement. The Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting generality of
the foregoing terms of this paragraph 1, the Subsidiary hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of set off against any and all right, title
and interest of the Subsidiary in and to the Collateral (as such term is defined
in Section 2 of the Security Agreement) of the Subsidiary.
2.The Subsidiary hereby represents and warrants to the Administrative Agent, for
the benefit of the Secured Parties, that:
(a)Set forth on Schedule 1 attached hereto is a complete and accurate list as of
the date hereof of the Subsidiary’s (i) exact legal name, (ii) former legal
names in the four (4) months prior to the date hereof, if any, (iii)
jurisdiction of its incorporation or organization, as applicable, (iv) type of
organization, (v) jurisdictions in which the Subsidiary is qualified to do
business, (vi) chief executive office address, (vii) principal place of business
address, (viii) U.S. federal taxpayer identification number, and (ix)
organization identification number. Other than as set forth on Schedule 1
attached hereto, the Subsidiary has not been party to a merger, consolidation or
other change in structure or used any trade name in the prior five (5) years.
(b)As of the date hereof, the Subsidiary does not have any Commercial Tort
Claims seeking damages in excess of $1,000,000 other than those listed on
Schedule 2 attached hereto.
(c)    Schedule 3 attached hereto sets forth the name of, and the direct and
indirect ownership interest of the Subsidiary in, each Subsidiary of the
Subsidiary, as of the date hereof.
(d)    Set forth on Schedule 4 attached hereto is a list of all Intellectual
Property owned by the Subsidiary as of the date hereof which is the subject of a
registration or application for registration with the United States Copyright
Office or the United States Patent and Trademark Office. As of the date hereof,
none of the Intellectual Property owned by the Subsidiary is subject to any
licensing agreement or similar arrangement except (i) as set forth on Schedule 4
attached hereto or (ii) in the ordinary course of business.
(e)    Set forth on Schedule 5 attached hereto as of the date hereof is a list
of all real property located in the United States that is owned or leased, in
each case, by the Subsidiary (and, in each case, including (i) the name of the
Loan Party owning (or leasing) such property, (ii) the property address, (iii)
with respect to each Mortgaged Property, the number of buildings located on such
property, and (iv) the city, county, state and zip code which such property is
located).
(f)    As of the date hereof, Schedule 6 attached hereto lists all of the filing
jurisdictions in which UCC Financing Statements are required to be filed for the
Subsidiary pursuant to any Security Document (to the extent such Security
Document is required to be in effect).


3.The address and contact information of the Subsidiary for purposes of all
notices and other communications is [__].


4.This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single





--------------------------------------------------------------------------------





contract. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.


5.THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.


[signature pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by an authorized officer, and the Administrative Agent has caused the
same to be accepted by an authorized officer, as of the day and year first above
written.
[SUBSIDIARY]
By:_______________________________
Name:    
Title:    
Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:_______________________________
Name:    
Title:    







--------------------------------------------------------------------------------





Schedule 1


[Subsidiary Information]


Schedule 2


[Commercial Tort Claims]


Schedule 3


[Subsidiaries]


Schedule 4


[Intellectual Property]


Schedule 5


[Owned and Leased Real Property]


Schedule 6


[UCC Filing Jurisdictions]



